United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, WEXFORD POST
OFFICE, Wexford, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-679
Issued: June 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 6, 2014 appellant filed a timely appeal from a January 16, 2014 decision of
the Office of Workers’ Compensation Programs (OWCP). Because over 180 days elapsed from
the most recent merit decision of January 17, 2013 to the filing of this appeal, the Board lacks
jurisdiction to review the merits of appellant’s case, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP’s Branch of Hearings and Review properly denied
appellant’s request for an oral hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 14, 2001 appellant, then a 49-year-old rural carrier, injured his low back in a
motor vehicle accident while in the performance of duty. OWCP accepted his claim for
lumbosacral neuritis on April 9, 2001. It also accepted a sprain of the lumbar spine.
On November 16, 2012 appellant requested a schedule award. By decision dated
January 17, 2013, OWCP denied his claim for a schedule award. It found that the medical
evidence failed to establish permanent impairment or support that he had reached maximum
medical improvement due to the effects of his accepted work-related injury.
In a letter dated December 14, 2013, appellant stated that he had requested an oral
hearing on February 4, 2013. He submitted an appeal form, requesting an oral hearing dated
February 4, 2013 and stamped as received by the Branch of Hearings and Review on
December 20, 2013. The postmark on the accompanying envelope was December 17, 2013.
In a January 16, 2014 decision, the Branch of Hearings and Review found that appellant’s
request for an oral hearing was not made within 30 days of the January 17, 2013 decision.
Appellant was not, as a matter of right, entitled to an oral hearing. The Branch of Hearings and
Review further considered his request for an oral hearing and determined that the issue in the
case could equally well be addressed through the reconsideration process.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides:
“Before review under section 8128(a) of this title [relating to reconsiderations], a
claimant for compensation not satisfied with a decision of the Secretary under
subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [his or her] claim before a
representative of the Secretary.”2
Initially, the claimant can choose between an oral hearing or a review of the written
record.3 The hearing request must be sent within 30 days (as determined by postmark or other
carrier’s date marking) of the date of the decision for which a hearing is sought.4 OWCP has
discretion, however, to grant or deny a request that is made after this 30-day period.5 In such a
case, it will determine whether a discretionary hearing should be granted or, if not, will so advise
the claimant with reasons.6
2

Id. at § 8124(b)(1).

3

20 C.F.R. § 10.615.

4

Id. at § 10.616(a).

5

L.D., Docket No.14-319 (issued April 24, 2014); Herbert C. Holley, 33 ECAB 140 (1981).

6

L.D., id.; Rudolph Bermann, 26 ECAB 354 (1975).

2

ANALYSIS
The Board finds that OWCP properly determined that appellant’s December 14, 2013
request for a hearing was not timely filed. Appellant’s request was made more than 30 days after
the issuance of the January 17, 2013 decision and not postmarked until December 12, 2013.
OWCP, therefore, properly denied his hearing as a matter of right.
OWCP proceeded to exercise its discretion in accordance with Board precedent to
determine whether to grant a hearing in this case. It determined that a hearing was not necessary
as the issue in the case was medical in nature and could be resolved through the submission of
medical evidence in the reconsideration process. The Board finds that OWCP properly denied
appellant’s request for a hearing as untimely and properly exercised its discretion in determining
to deny his request for a hearing as he had other review options available.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely.
ORDER
IT IS HEREBY ORDERED THAT the January 16, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 26, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

